Citation Nr: 1616411	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  10-17 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a temporary total disability rating (TTD) beyond November 30, 2009 for surgical treatment of the hallux valgus with degenerative joint disease of the right great toe requiring convalescence.

2. Entitlement to a rating in excess of 10 percent prior to October 14, 2009 and to a rating in excess of 10 percent from February 5, 2010 for hallux valgus with degenerative joint disease of the right great toe.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to November 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas that granted a temporary total evaluation for surgical treatment of the right great toe requiring convalescence.

A hearing was held in February 2016 by means of video conferencing equipment.  A transcript of the hearing testimony is in the claims file.

A review of the record shows the RO issued a decision in December 2009, wherein it denied a rating in excess of 10 percent prior to and subsequent to the period of convalescence assigned for surgery of the service-connected right great toe.  The Veteran submitted a notice of disagreement (NOD) in March 2010, contesting the assigned ratings.  The RO has not issued a statement of the case (SOC) that addresses the ratings assigned prior and subsequent to the period of convalescence.  Thus, the Board accepts limited jurisdiction over this issue for the sole purpose of remanding to order issuance of a SOC along with information about the process for perfecting an appeal, if the Veteran so desires.  38 C.F.R. §§ 19.26, 19.29 (2015) and Manlincon v. West, 12 Vet. App. 238 (1999).

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for flat foot, right; right hallux rigidus; and right foot hammer toes were raised in November 2015 correspondence from the Veteran but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the claims, and the claims are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to a rating in excess of 10 percent prior to October 14, 2009 and to a rating in excess of 10 percent from February 5, 2010 for hallux valgus with degenerative joint disease of the right great toe and entitlement to a TDIU are of addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. On October 14, 2009, the Veteran had surgery on his service-connected right great toe and associated hammertoes of the second through fifth toes of the right foot.

2. The evidence reflects that the Veteran's October 14, 2009 surgery on the right foot resulted in the inability to return to weight bearing until February 4, 2010.


CONCLUSION OF LAW

The criteria for an extension of a temporary total rating for convalescence until February 4, 2010, but no further, have been met.  See 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.159, 4.30 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in October 2009 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of the evidence required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-82 (2009).  

The duty to assist the Veteran has also been satisfied.  The RO obtained service treatment records, records from the Social Security Administration (SSA), and identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded a VA examination that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the November 2009 examiner took into account the Veteran's statements and examined the Veteran, which allowed for a fully-informed evaluation of the disability post-surgery.  Id. 

As such, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 


II. Temporary Total Disability, Convalescence

The Veteran had surgery on his service-connected right great toe and non-service connected hammertoe deformities of toes two through five on the right foot on October 14, 2009.  A temporary total rating was assigned from the date of surgery until November 30, 2009.  The Veteran seeks an extension of the temporary total rating. 

Temporary total ratings will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) Surgery (including outpatient surgery after March 1, 1989) necessitating at least one month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, recent amputation stumps, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) Immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a) (2015).

Extensions of 1, 2, or 3 months beyond the initial 3 months may be granted under the provisions of 38 C.F.R. § 4.30(a)(1), (2), or (3).  Further extensions of 1 or more months, up to 6 months, may only be made under the provisions of 38 C.F.R. § 4.30(a)(2) or (3) (e.g., where there are severe postoperative residuals), upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30(b).

A Veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provision of 38 C.F.R. § 4.30.  Felden v. West, 11 Vet. App. 427, 430 (1998).  Furthermore, the term "convalescence" does not necessarily entail in-home recovery.

VA treatment records indicate that in September 2009, the Veteran had large hallux valgus deformity with pain on range of motion (ROM) of the first metatarsophalangeal joint.  He had hammertoe deformities of the second through fourth toes, bilaterally.  Pes planus was noted.  The assessment was hallux valgus with hallux rigidus, right, and hammertoe deformities of toes two through five on the right foot.

On October 14, 2009, the Veteran had surgery to fuse the first metatarsophalangeal joint and correct hammertoes of the second through fifth toes of the right foot.  The procedure was first metatarsophalangeal joint arthrodesis with screw fixation and hammer toe correction two through five.

The Veteran had a VA examination in November 2009.  Symptoms included pain, swelling, weakness, and stiffness at rest.  When standing, symptoms included pain, swelling, fatigability, weakness, lack of endurance, stiffness and redness.  The same symptoms, except redness, were reported when walking.  The Veteran reported that he could stand or walk less than 15 minutes.  The examiner observed painful motion on examination.  The Veteran's gait was abnormal; however, the examiner found no signs of abnormal weight bearing.  No hammertoes or hallux valgus were observed.  Pes planus was not present.  The examiner indicated diagnoses of hallux valgus and degenerative joint disease of the right great toe.  The examiner found the condition moderately impacted the Veteran's usual occupation and daily activities.  A superficial scar of the first toe was observed, measuring 4 cm by 0.1 cm.  The examiner indicated that the scar was asymptomatic.

In a December 2009 statement, the Veteran indicated that he had not worked since August 24, 2009 due to his right foot condition.  He indicated that his surgery required him to be non-weight-bearing for 8 to 20 weeks.  He was not able to use crutches due to his service-connected shoulder condition and had to use a wheelchair.  He reported that on November 22, 2009, he went to the emergency room where he was diagnosed with a staph infection in the surgical site, requiring extensive daily treatment at VA clinics.

A December 15, 2009 treatment record indicates that the plan was for the Veteran to bear weight with a cam walker and discontinue crutches.  After two weeks he was to progress into supportive shoes.  On December 21, 2009, the Veteran arrived at the VA clinic and was able to ambulate independently. 

The Veteran had a VA examination for his knees on January 27, 2010.  The examiner noted that the Veteran did not need assistive devices, to include crutches, braces, cane, or corrective shoes.  The examiner found no limitations to walking or standing but noted the Veteran limped due to his surgery on the right great toe.

A February 1, 2010 orthopedic clinic note indicates that the Veteran was unemployed due to his foot and shoulder.  He was being followed in podiatry for recovery from toe fusion. 

In a February 4, 2010 letter from the Veteran's VA podiatrist, she indicated that the Veteran had service-connected injury to the right great toe joint which developed into hallux valgus and hallux rigidus.  She stated that the natural progression of the deformity led to subsequent problems of the lesser digits resulting in rigid hammertoe deformities.  She found that his original service-connected injury resulted in problems with the smaller toes.  She noted that the Veteran could develop callus formation and severely wide foot type causing overcrowding in the shoes.  She observed that the Veteran had surgery in October 2009, to include screw fixation in the right great toe, pin fixation of the second through fourth toes, and arthroplasty in the fifth toe.  She indicated that as a result of his surgery, the Veteran will have limited foot function for life and will not be able to perform squatting, jumping or climbing activities.  In a separate letter, also dated February 4, 2010, she indicated that the Veteran had been in recovery until present due to the non-weight-bearing status for foot healing.

The February 4, 2010, podiatry note indicates that the Veteran was able to spend more time on his feet but had difficulty with climbing stairs and squatting.  He noted tingling around the first metatarsophalangeal joint.  His provider advised him to start physical therapy exercises to get muscle strength back in the lower extremity after having been non-weight-bearing for such a long time.  X-ray reports show healed arthrodesis of the first metatarsophalangeal joint with screw fixation; postoperative osteotomy defects involving the heads of the second through fifth metatarsals; medial subluxation of the third middle phalanx unchanged from prior radiographs; and advanced degenerative changes at the third metatarsophalangeal joint.

In his March 4, 2010 notice of disagreement, the Veteran reported that he had surgery in October 2009 which left him unable to bear weight on the right foot for three months.  He indicated that a staph infection complicated his healing and prolonged his recuperative time.  He indicated that he still had not been released to fully walk or return to normal duties or lifestyle.  He noted that joints were removed from his toes and said he will never be able to bend his toes again.  He further reported that the findings in the VA examination report were not true and that he arrived at the examiner's office via wheelchair with post-operative bandages and a boot on his foot.  The examiner did not unwrap or examine the foot.  He also indicated that he did not report being able stand or walk less than 15 minutes.  He stated that the examiner should have noted weakness and tenderness, abnormal weight bearing, skin changes, vascular changes, hammer toes, and clawfoot.  However, since the examiner did not unwrap his foot, these symptoms were not observed.  He also reported that despite being in a wheelchair and needing crutches, the examiner stated that the impact on his activities of daily living was moderate.  However, he could not perform activities of daily living without assistance or perform job duties at all.  The examiner also should have noted limitation of motion.  The Veteran indicated that prior to surgery his right foot was twisted and curled up and he was not able to properly walk on it.  He walked on the outside of his foot and went through boots every three months.  Due to the malformation of his toes he had to wear a wide boot to accommodate them.

A nursing screen dated March 8, 2010 indicates that the Veteran was able to ambulate and stand independently.

VA treatment records show that in April 2010, the Veteran was ambulatory without assistive devices.

The Veteran testified before the Board in February 2016 that he was non-weight bearing until the end of January 2010.  He reiterated the information provided in his March 2010 notice of disagreement regarding the inadequacy of the November 2009 VA examination.  

The Board has considered the evidence and finds that the Veteran was recovering from surgery with severe postoperative residuals that prohibited regular weight-bearing until at least February 4, 2010.  The evidence shows that around this time, the Veteran had his VA examination of the knees, which showed he was ambulatory without assistive devices.  Further, this date coincides with the Veteran's report of transitioning to weight bearing at the end of January 2010 and with the February 4, 2010 letter from his podiatrist.  A temporary total rating is not warranted beyond this date as the evidence does not show that the Veteran was non-weight bearing on the right foot.  The Veteran has not contended and the VA treatment records do not support a finding otherwise.

The Board considered the Veteran's report of being unable to work subsequent to February 4, 2010 due to his foot; however, the evidence shows that he was unable to work due to service-connected shoulder and foot disabilities.  As such, employment will be addressed in his claim for a TDIU, which is discussed in the remand section below.

Consequently, the Board finds that the temporary total disability rating should be extended to February 4, 2010.  To this extent, the appeal is granted.


ORDER

Entitlement to an extension through February 4, 2010, and no further, for the temporary total evaluation due to surgical treatment of the hallux valgus with degenerative joint disease of the right great toe is granted.


REMAND

The Veteran filed a claim for an increased rating of his service-connected hallux valgus with degenerative joint disease of the right great toe in September 2009.  In his claim, he noted that he was due to have surgery on the toe in October 2009.  In the December 2009 rating decision, the RO granted a temporary total rating for convalescence due to surgery but continued the 10 percent rating before surgery and at the conclusion of the convalescence period.  In his March 2010 NOD, the Veteran disagreed with the dates assigned for the temporary total rating and disagreed with the ratings assigned prior to surgery and after the convalescence period.  The RO issued a SOC in April 2010 addressing the dates assigned for the temporary total rating; however, the RO did not address the ratings assigned prior to or after the convalescence period.  Therefore, a remand is necessary for the issuance of an SOC addressing the severity of the service-connected hallux valgus with degenerative joint disease of the right great toe prior to October 14, 2009 and as of February 5, 2010.  Manlincon v. West, 12 Vet. App. 238 (1999).

Regarding a TDIU, the RO denied entitlement to a TDIU in April 2010 and September 2014.  The Veteran did not file a NOD with either decision.  However, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of the claim for an increased rating.  Thus, regardless of whether the Veteran filed a NOD with the RO denials of entitlement to a TDIU, the issue is considered to be on appeal as part of the Veteran's claim for an increased rating for hallux valgus with degenerative joint disease of the right great toe.  As such, the issue is now properly before the Board.  See Rice, 22 Vet. App. 447; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  However, a remand is required as this issue is inextricably intertwined with the other claim remanded herein.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file updated VA treatment records, if any.

2. Furnish the Veteran with a statement of the case addressing the issue of entitlement to a rating in excess of 10 percent prior to October 14, 2009 and to a rating in excess of 10 percent from February 5, 2010 for hallux valgus with degenerative joint disease of the right great toe.  The RO is directed to consider the letter of February 4, 2010 from the Veteran's podiatrist, which addresses toes two through five on the right foot.

Also advise the Veteran that upon receipt of this SOC, he still needs to file a substantive appeal (VA Form 9 or equivalent statement) in response to complete the steps necessary to perfect his appeal of this claim to the Board.

If, and only if, the Veteran perfects an appeal by the submission of a timely substantive appeal should this claim be returned to the Board for further review.  38 C.F.R. §§ 20.202, 20.302, etc. (2015).

3. Conduct any development necessary for the TDIU claim.

4. Then, adjudicate the Veteran's claim for a TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


